Title: To George Washington from James Geary, 18 July 1779
From: Geary, James
To: Washington, George


        
          sir,
          Commissary Cloathing’s Office New Burgh [N.Y.]July 18th 1779
        
        A day or two ago I recd an order from Col: Scammell Adj: Genl informing that your Excellency desired an immediate return of all the Cloathing then in this Store, which business we immediately began upon, and have continued ever since opening and counting the different packages—I could have sent your Excellency immediatly after the reception of the aforesd order a Return of all the Cloathing lately recd from Mr Measam, but as the order seemd to mention for the whole that was in Store, I thought it most proper to open & Count the contents of all the different packages then on hands—The work is heavy, but am in hopes of being able to furnish your Excellency with an exact and minute Return in a day or two. The Store which we at present have is exceeding inconvenient on many accounts: If a large quantity of Cloathing arrives in wet or bad condition (as some latterly have been) we have to open, examine, and then repack the Same in other packages; whereas had we a convenient Store we might agreeable to the precepts laid down to us by Mr Measam, open all Cloathing as soon as it came to hand, and after airing or drying it sufficiently (if it arrived wet) lay it by loose ready for issuing in the Store, with articles of the same quality and price, which would save much trouble and confusion; for at a time when Officers come to draw any large quantities for their troops, it detains them a long time by opening and Sometimes rumaging through the whole Store to find the Hogshead or package wanted and we are Often at this Place without a Single fatigue man.
        We have lately received three Hogsheads Cloathing, Contents unknown to me: Mr Measam desires very Strenously that I would inform your Excellency of the present inconvenient situation of our Store, particularly in respect of these three Hogsheads; requesting that your Excellency would be pleased to order that we should remove these Hogsheads to Some House, or more convenient place, so as their contents might thereby be regulated & properly examined, as they are said to contain several small Articles for Officers, which we ought to

examine with the greatest exaction else the matter might be attended with much difficulty and loss to the Public.
        There is a Store erecting at this place said to be for the reception and Storing the Public Cloathing, but I believe by its being so Slowly carried on that it will be some time before it is completed.
        There were sundry Officers made application here lately for part of the Aforesaid Officers Cloathing, but as I received no orders from Your Excellency respecting the Method I should take to issue it, I was under the necessity of refusing them, unless they brought a particular order for that purpose from your Excellency.
        I wrote some time last week requesting Colo: Harrison, that he would please to inform your Excellency of the arrival of the aforsaid three Hhds Officers Cloathing, after mentioning the chief of their Contents as $ Invoice, And at the same time requesting that he would please to Send your Excellency’s pleasure respectg the issuing the Same, but have not been able to hear any further of them Since. I would be glad your Excellency would please to order an Answer to be Sent on the Aforsd Matters, and am with all due respect, Your Excellency’s Most Obedient Servant
        
          for Geo: Measam C.G.C.James Geary
        
      